1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’s amendment of December 07, 2021 is acknowledged. It is noted that claims 1 -7, 9-15 and 18 are amended. Claim 8 and 20 are canceled. New claims 21-22 are added.
3. 	 Claims 1-7, 9-19 and 21-22 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a customizable electrical assembly, comprising a longitudinal axis of the unit extending from a first longitudinal end and a second longitudinal end and having a transverse channel that extends transversely through opposite sides, the electrical plug unit including a plug element at the second longitudinal end of the body; a cap engageable to the body at the first end; a first and a second contact members carrying a first and a second piercing members that extends into the channel; arranged as claimed.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831